\
csc                                                                                                                      null/ ALL
                                                                                                     Transmittal Number: 23122755
Notice of Service of Process                                                                            Date Processed: 04/28/2021


Primary Contact:            Jeff Allen
                            Marketplace Holdings, Inc.
                            1021 Cambridge Sq
                            Alpharetta, GA 30009-1860

Entity:                                        Rocky Top Waffles, LLC
                                               Entity ID Number 2157409
Entity Served:                                 Rocky Top Waffles, LLC
Title of Action:                              Janet Shaw vs. Rocky Top Waffles, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action :                             Personal Injury
Court/Agency:                                 Washington County Circuit Court, TN
Case/Reference No:                            40703
Jurisdiction Served:                          Tennessee
Date Served on CSC:                           04/26/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         csc
How Served:                                   Certified Mail
Sender Information:                           Gabriel C. (Gabe) Stapleton
                                              423-586-5800

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion . The recipient is responsible for interpreting the documents and taking appropriate action.

                                    To avoid potential delay, please do not send your response to CSC
                     251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888} 690-2882 I sop@cscglobal.com




 Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 1 of 44 PageID #: 3
                                                         COLLECTIVE EXHIBIT 1
Attorneys:
Charles R. Terry
    1933-2009
                                                                                                                    116 East Main Street
Denise S. Terry                                                                                                             PO Box 724
F. Braxton Terry                                                                                                   Morristown, TN 37815
Jacqulyn G. Jones
                                                                 THE                                                       423.586.5800
T. Dillon Parker
                                                                                                                           800.518.3779
Gabriel C. Stapleton*                             TERRY LAW FIRM                                                      Fax: 423.587.4714
Legal Assistant:                                     PERSONAL INJURY ATTORNEYS
                                                                                                                  www.terry-lawfirm.com
Chuck Terry
'also admilted In SC                                    small town jinn,
                                                                big city know how
                                                          April 21, 2021

             Corporation Service Company
             2908 Poston Avenue                                                            Via certified mail
             Nashville, TN 37203-1312

             RE:       Janet Shaw v. Rocky Top Waffles, LLC and Marketplace Investments, LLC
                       Washington County Circuit Court No: 40703

             Dear Corporation Service Company:

             I am enclosing a copy of a Complaint and Summons filed against Collis Foods, LLC.

            As you will notice, the Summons requires you to file an answer within 30 days after
            service. You should turn this letter, Summons and Complaint over to your attorney
            immediately.

            With kindest personal regards, I remain




            Gabrie _C. (Gabe) Stapl~ton

            GCS/kam

            Enclosures




      Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 2 of 44 PageID #: 4
 GREENEVILLE LOCATION:         3465 East Andrew Johnson COLLECTIVE
                                                        Highway• SuiteEXHIBIT 1
                                                                       4 • Greeneville, TN 37745   423.638.0420 • Fax: 423.638.0421
7.
                  IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                     AT JONESBOROUGH

        JANET SHAW,                                                 )
                                                                    )
                           Plaintiff,                               )
                                                                    }
        vs.                                                         )        NO.        4:D-"703
                                                                    )        JURY TRIAL DEMANDED
        ROCKY TOP WAFFLES, LLC and                                  )
        COLLIS FOODS, LLC,                                          )                        riled         q               day of
                                                                    )                      ~2@.Lat_
                           Defendan ts.                             )
                                                                                            ~~-~~P-=~co'clock             p         M
                                        SUMMONS             Brenda Downes, Clerk
       To the above-na med Defendan t: Rocky Top Waffles, LLC
       Serve: Rocky Top Waffles, LLC Corporati on Service Company 2908 Poston
       Avenue Nashville, TN 37203
               You are hereby summoned and required to serve upon: Denise S. Terry, Plaintiff's
       attorney, whose address is P.O. Box 724, Morristown , Tennessee 37815-0724 , a true copy of the
       answer to the complaint which is herewith served upon you, within 30 days after service of this
       summons upon you, exclusive of the day of service. You will file the original with the Court.
               If you fail to do so, judgment by default will be taken against you for the relief demanded in
       the complaint.                        ~,.... • ' A
              Issued this the        !1___
                                       day of~---t-<= -~==t---- -' 2021, at3:C,0 o'clock,            .m.           p

              (This summons is issued pursuant to Rule 4 of the Tennessee Rules
                                                    NOTICE
       TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption
                                                                                                                                  from
       execution or seizure to satisfy a judgment. If a judgment should be entered against you in this action and
                                                                                                                        you wish to
       claim property as exempt, you must file a written list, under oath, of the items you wish to claim as exempt
                                                                                                                      with the Clerk
       of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however,
                                                                                                                           unless it is
       filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior
                                                                                                                          to the filing
       of the list. Certain items are automatically exempt by law and do not need to be listed; these include items
                                                                                                                       of necessary
       wearing apparel (clothing) for yourself and your family and trunks or other receptacles necessary to contain
                                                                                                                      such apparel,
       family portraits, the family Bible, and school books. Should any of these items be seized you would have
                                                                                                                         the right to
       recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek the
                                                                                                                       counsel of a
       lawyer.
                Received this _ _ day of _ _ _ _ _ _, 2021 .


                                                                  _ _ _ _ _ _ _ _ _ _ _ Deputy Sheriff

                                         RETURN ON SERVICE OF SUMMONS
       I hereby certify and return that on the __ day of _____ _ , 2021, I served this summons together
       with the complaint as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ or
       failed to serve this summons within 30 days after its issuance because _____ _____ __



                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy Sheriff

          ADA - IF YOU HAVE A DISABiUTV AND
          REQUIRE ASSISTANCE, PLEASE CONTACT
                       (423) 788-!415
     Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 3 of 44 PageID #: 5
                                                          COLLECTIVE EXHIBIT 1
   J '




                               IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                                   AT JONESBOROUGH
                          JANET SHAW,                          )
                                                               )
                                                    Plaintiff, )
                          vs.                                  ) No.       D <03           '-f-
                                                               ) Jury Trial Demanded
                          ROCKY TOP WAFFLES, LLC and           )
                          COLLIS FOODS, INCORPORATED
                                                Defendants. )
                                                               )     Filed           day of       q           ·
                                                                                       ~219. Lat
                                                                COMPLAINT
                                                                                              d.'clock-P__M
                                                                                       Brenda Downes, Clerk


                                 COMES NOW the Plaintiff, Janet Shaw, and brings this civil action against the

                          Defendants, Rocky Top Waffles, LLC and Collis Foods, Incorporated, and hereby

                          files a copy of her Complaint, certified by her attorney as being true and correct for the

                          purpose of accompanying the summons.


                                 1.     This is a cause of action for personal injuries arising out of an accident

                          that occurred on or about November 23,. 2020.

                                                                   PARTIES

                                 2.     Plaintiff, Janet Shaw is, and was at all times relevant hereto, a citizen

                          and resident of Washington County, Tennessee residing at 2914 Watauga Road, Apt.

                          901, Johnson City, Tennessee 37601.

                                3.     Defendant Rocky Top Waffles, LLC, is a limited liability company

                          formed. under the laws of Georgia doing business in Tennessee with its principai" place
Hl!! TERRY LAW FIRM
                                                                                                        _,.     .

  ATTORNEYS AT LAW
  116 EAST MAIN STREET
                          of business located at 620 Cherokee Blvd Ste. S-100 Chattanooga TN 37405 ar_d··c:'an
 POST OFFICE BOX 7 24                                                                           '· ,, ... .
DRRiln'OWN, Tll:NNEBSKE   be served via its registered agent, Corporation Service Company, located at 2908
    S7811S•07Sl4
                                                                         I HEREBY CERTIFY THAT THIS IS A TRUE AND
                                                                         E?</.\CT COPY OF THE ORIGINAL DOCUMENT AS
                                                                         17 APPEARS AT THE WASHINGTON COUNTY
                                                                         CIRCL I . COURT
                                                                         BRE D DOWNES, C RK
               Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 4 of 44 PageID #: 6
                                                      COLLECTIVE EXHIBIT 1
    ; '        ,~   .


                             Poston Ave., Nashville, TN 37203.

                                    4.      Defendant Collis Foods, LLC, is a limited liability company formed

                             under the laws of Georgia doing business in Tennessee with its principal place
                                                                                                            of
                            business located at 4314 American Way, Memphis, TN 38118 and can be served
                                                                                                       via
                            its registered agent, Corporation Service Company, located at 40 Technology Parkwa
                                                                                                              y
                            South, #300, Norcross, GA 30092.

                                                                       FACTS

                                    5.      On or about November 23, 2020, Plaintiff was an invitee at Waffle House

                            #1_121 located at 510 N. State of Franklin Road in Johnson City, Tennessee.

                                    6.      At one point, Plaintiff, Janet Shaw, was exiting the restaurant, and was

                            attempting to navigate toward the vehicle she was going to leave in, with her husband

                            Charles Shaw.

                                    7.      As Mrs. Shaw was attempting to enter the vehicle she fell.

                                    8.      This fall was on or near the handicap ramp located near the primary area

                            of ingress and egress.

                                                                    COUNT I
                                                                (Premises Liability)

                                    9.      Plaintiff hereby incorporates by reference all previous paragraphs as if

                            fully set forth herein .

                                    10.     Defendants   were    conducting     business   in   Washington   County,

                            Tennessee.

lil!I TERRY LAW FIRM               11.     Defendants owed a duty to Plaintiff to maintain the premises in a safe
   ATTO RHEYS AT LAW
  116 EAST MAIN STREET
                            condition and to protect Plaintiff from known hazards and hazards of which Defend
 POST OFFI C E. BOX 7 2 4                                                                                    ants
JRRIBTOWN , TJl:NNRB8XK
     878115-0724




                 Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 5 of 44 PageID #: 7
                                                         COLLECTIVE EXHIBIT 1
   ,i.        -~ .



                          should have known.

                                 12.     Defendants carelessly, negligently, and recklessly occupied, managed,

                          maintained, supervised, constructed , inspected , and/or controlled the parking area and

                          side walk surrounding Waffle House #1121 in such a manner as to create an

                          unreasonably dangerous condition.

                                 13.    Defendants, in the exercise of reasonable care and diligence, knew or

                          should have known of the unreasonably dangerous condition and could and should

                          have remedied the condition prior to Plaintiff's fall.

                                 14.    Defendants carelessly, negligently, and recklessly failed and refused to

                          protect Plaintiff from, or warn Plaintiff of, the unreasonably dangerous condition on the

                          premises, which directly and proximately caused injuries and damages to Plaintiff.

                                 15.    Defendants      had   actual    and/or     constructive   knowledge   of   the

                          unreasonably dangerous condition.

                                 16.    Defendants breached their duty of care to Plaintiff when Defendants

                          failed to remedy the unreasonably dangerous condition that existed on Defendants

                          premises.

                                 17.    Defendants breached their duty of care to Plaintiff when Defendants

                          failed to warn Plaintiff of the unreasonably dangerous condition that existed on

                          Defendants' premises.

                                 18.    Plaintiff suffered serious injuries as a direct and proximate result of the

                          accident, incurred and will continue to incur significant medical expenses, suffered and
BE TERRY LAWFIRM
  ATTORN EYS AT LAW       will continue to suffer losses in the enjoyment of her life, suffered losses in her
  I re EAST MAIN STREET

 POST OFFICE BOX 7 24

ORRIBTOWN, T.B:NNE8BKB    capacity to earn income/conduct business, and has experienced and will continue to
     87816-0'llld,




                Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 6 of 44 PageID #: 8
                                                       COLLECTIVE EXHIBIT 1
    .; '
                .,..   .

                            experience significant pain and discomfort.

                                   19.    At the time the Defendants built this restaurant and/or had this restaur
                                                                                                                   ant
                            built, Defendant had a legal duty to comply with the accessibility require
                                                                                                       ments of the
                            Americ ans with Disabilities Act (ADA), 36 CFR 1191.1 et seq.

                                   20.    The front sidewalk, handicap ramp, and curb area did not comply with

                            the accessibility requirements of the Americans with Disabilities Act,
                                                                                                   and/or all other
                            applicable standards and regulations .

                                   WHER EFOR E, the Plaintiff, Janet Shaw, asks for judgment agains
                                                                                                    t the
                            Defendants in an amount of no less than Four Hundred and Twenty
                                                                                            -Five Thousand
                           Dollars ($425 ,000) and asks for a jury in the trial of this cause.


                                                               Respectfully submitted,




                                                               Gabriel C. (Gabe )Staple ton, BPR# 038102

                           Of Counsel:

                           THE TERR Y LAW FIRM
                           116 East Main Street
                           P.O. Box 724
                           Morristown, TN 37815
                           423-586-5800/423-587-4 714
                           gabe@terry-lawfirm.com


                                                                 COST BOND

                           We acknowledge ourselves as sureties in this cause for the bill of costs.




                                                                               ~
!IE TERRY LAW FIRM
  ATTORNEYS AT L AW
  116 £AST MAIN ST'REET

 POST OFFICE BOX 724

)RRI8I.'OW N, Tll:mmSSRB
     37811S-071l<!,
                                                              Gabriel C. (Gabe) Stapleton



                  Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 7 of 44 PageID #: 9
                                                        COLLECTIVE EXHIBIT 1
      f·1 .   r




                                    IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                                       AT JONESBOROUG H
                             ·J ANET SHAW,                      )
                                                                             )
                                                                Plaintiff,   )
                             vs.                                             )        No.    fD 7 D "3
                                                                             )        Jury Trial Demanded
                             ROCKY TOP WAFFLES, LLC and                      )
                             COLLIS FOODS, INCORPORATED,                     )
                                                  Defendants.


                                    PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
                                               PRODUCTION OF DOCUMENTS AND THINGS


                                    COMES NOW the Plaintiff, by and through counsel, and, in accordance with

                             Rule 33 and Rule 34 of the Tennessee Rules of Civil Procedure, submits the following

                             Interrogatories and Request for Production of Documents and Things to the

                             Defendants to be answered within (30) days after the service of same.


                                                     PRELIMINARY MATTERS AND DEFINITIONS

                                    The following interrogatories and request for production of documents shall be

                             deemed to be continuing, and any information, including any conclusions, opinions, or

                             contentions that are different from those set forth in answers relating in any way to

                             these interrogatories, which the Defendant acquires subsequent to the date of

                             answering these interrogatories and up to and including the date of trial, shall be

                             furnished to the Plaintiff promptly after such information is acquired .

                                    Answer each Interrogatory. No question is to be left blank. If the answer to an
BE TERRY LAW FIRM
   ATTORNEYS AT LAW
   I 16 EASf MAIN STREET
                             Interrogatory is "none" or "unknown", that must be written as the answer. If the
 POST OF'F"ICE BO)( 724

::>RRI8l'OWN, Til:NNJlssEE   Interrogatory is inapplicable, "N/A" must be written in the answer.
      37815-0724




                  Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 8 of 44 PageID #: 10
                                                          COLLECTIVE EXHIBIT 1
            .,




                                         Whenever a date, amount or other computation or figure is requested, the exact

                               date, amount, computation or figure is to be given unless it is unknown. If the exact

                               date, amount, computation or figure is unknown, please give your best estimate or

                               approximation and note that your answer is an estimate or approximation.

                                         If an interrogatory, or a portion thereof, cannot be answered fully, please

                               answer to the extent possible and state the specific reason(s) that a complete answer

                               is not provided. If you object to providing certain information under claim of privilege,

                               please identify the information or documents with sufficient specificity so as to permit

                               the Court to determine the applicability of your asserted objection.

                                         "Person" shall include an individual, corporation, partnership, or any other

                               entity.

                                         "Date" shall include the day, month, and year, if ascertainable, or if not, the best

                               approximation thereof, including its relationship to other events.

                                         The term "document" or "documentary materials" shall include any writing or

                               any other tangible thing (including tape .recordings, computer printouts, programs and

                               data banks), of any kind or nature, however produced or reproduced, in the

                               possession of or under the control or right to control of the Defendant. The term

                               "document" or "documents" shall also include copies of any document, if the copies

                               differ in any way from the original by reason of additional writing, notations, additions,

                               corrections, deletions, or otherwise.

                                         "Identify", with respect to a person, shall mean to state his or her name,
8J!I TERRY LAWFIRM

  ATTORNEYS AT LAW             business title, current or last known home and business addresses, telephone number,
  I 16 EAST MAIN STREET

 POST OFFIC E    e ox   724'

)RRIM'OWN, TENN!rBSKB
     878115• 07ll,




                 Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 9 of 44 PageID #: 11
                                                              COLLECTIVE EXHIBIT 1
                         and if different, the employer, title and business address of such individual at the time

                         he or she participated in the relevant events.

                                When used in these Interrogatories, the term "defendant" or "you", its pleural or

                         any synonyms thereof, is intended to and shall embrace and include, in addition to the

                         named party,     counsel for said party, and all agents, servants, employees,

                         representatives, investigators and others who are in possession of or may have

                         obtained information for or on behalf of the named party.

                                "Communication" means any transmission of information by oral, graphic,

                         written, pictorial or otherwise perceptible means, including but not limited to telephone

                         conversations, letters, e-mails, memoranda, telegrams, meetings and personal

                         conversations.

                                If any of these interrogatories or requests for production are not answered on

                         the basis of privilege, please include in your response to each such interrogatory or

                         request for production a written statement evidencing:

                               a.     The nature of the communication or thing;

                               b.     The date of the communication or thing;

                               c.     The identity of the persons present at such communication; and,

                               d.     A brief description of the communication or thing sufficient to allow the
                                      Court to rule on a m_otion to compel.


                               Where facts set forth in the answers or portions thereof are supplied on

                         information and belief, rather than upon Defendant's knowledge, it should so state,
BlD TERRY LAWFIRM
   ATTORNEYS AT LAW
                         and specifically identify and describe the sources of such information and belief.
  116 EAST MAIN STREET

 POST OFFICE BOX 72-4

ORRIBTOWN, Tll:NNESaml   Should the Defendant be unable to answer any interrogatory or portion thereof by
     878111-0794




            Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 10 of 44 PageID #: 12
                                                     COLLECTIVE EXHIBIT 1
                          either actual knowledge of upon information and belief, the Defendant should so
                                                                                                          state
                          in detail its efforts to obtain such knowledge as would enable it to answer
                                                                                                      said
                          interrogatories or portions thereof.

                                 "Incident" refers to the allegations contained in Plaintiff's Complaint, specific
                                                                                                                   ally
                          those allegations contained in paragraphs 5-6.

                                 "Premises" refers to the location of Waffle House #1121 at 510 N. State
                                                                                                         of
                          Franklin Road, Johnson City, TN 37604.

                                                       INTE RROG ATOR IES


                                    INTERR OGATO RY NO. 1:           Identify    each    person     who     prepared,
                             consulted, or assisted in the preparation of the responses to these interrogatories

                             including his or her full name, residential address, business address, occupation,

                             and job title or position with the Defendants.

                                    ANSWER:



                                    INTERROGATORY NO. 2:             Identify the owner(s) and property manager(s)

                            of the premises at the time of the incident and presently.

                                   ANSWER:



                                   INTERROGATORY NO. 3:              State whether the Defendant(s) exercised

                            control over the premises when the incident occurred .

BEi TlllRRY' LAW FIRM              ANSWER:
  ATTORNEYS AT LAW
  I 16 EAST MAIN STREET

 POST OFFICE BOX 724


     S'78lt5-07ll4




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 11 of 44 PageID #: 13
                                                      COLLECTIVE EXHIBIT 1
                                  INTERROGATORY NO. 4:             Identify any witnesses known to you who

                           observed the incident. If any witnesses are employees and/or agents of the

                           Defendant(s), then state whether they are currently employed by the Defendant(s).

                                  ANSWER:



                                  INTERROGATORY NO. 5:             Identify all persons known to you who were at

                           the premises within two hours prior to the incident, at the time of the incident, and

                           two hours subsequent to the incident.

                                 ANSWE R:




                                 INTERROGATORY NO. 6:             Identify all of Defendants' agents and/or

                           employees who were at the premises on the day of the incident.

                                 ANSWER:




                                 INTERROGATORY NO. 7:             Identify all persons who you believe to have

                          knowledge of the incident.

                                 ANSWER:




                                 INTERROGATORY NO. 8:            State fully and completely to the best of your

BlllTERRYL AWFmM          knowledge and understanding how the alleged incident occurred, including a
  ATTORNEYS AT LAW
  I 18 EAST MAIN STREET
                          chronology of events as they unfolded .
 POST OFFICE BOX 7 2:4

)RRIBTOWN. TENNEB8EK
     S7811S-0794




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 12 of 44 PageID #: 14
                                                   COLLECTIVE EXHIBIT 1
                                  ANSWER:



                                  INTERROGATORY NO. 9:                State whether any inspection was made of

                           the area of the incident on the date of the incident or within a ten (10) day period
                                                                                                                of
                           time prior or subsequent thereto. If your answer is in the affirmative,

                                  (a) Identify the person(s) making such inspection;

                                  (b) State whether a written or oral report was made;

                                  ANSWER:



                                  INTERROGATORY NO.             10:    State whether the Defendant received any

                           form of notice, either written or oral, from either of the Plaintiffs or from anyone

                           acting on the Plaintiff's behalf, concerning the incident. If so, provide the date
                                                                                                              of
                           any receipt, the method by which notice was given , the name and address of the

                           recipient of the notice, the substance of the notice and any response made thereto.

                                  ANSWER:




                                 INTERROGATORY NO. 11 : Within the past ten years, state whether the

                           Defendant received or become aware of any claims resulting from injuries alleged

                           to have been suffered by any person(s) at the premises. For each claim:

                                 (a) State the date of the alleged injury;
BE TERRY LAW FIRM
                                 (b) Identify the injured claimant;
   ATTORNEYS AT LAW
  118 EAST MAIN STR EIT

 PO ST OFFI CE BOX 7 2 4         (c) Identify claimant's attorney (if any) .
DRRIBJ.'OWN, TENNESslCE
     3781!1-07!!4




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 13 of 44 PageID #: 15
                                                     COLLECTIVE EXHIBIT 1
                                   ANSWER:




                                   INTERROGATORY NO. 12: State whether the Defendant contends that the

                            Plaintiff in any way caused or contributed to the alleged incident or in any way

                            assumed the risk of her injuries. If so, state the basis for each such allegation.

                                   ANSWER:



                                   INTERROGATORY NO. 13:               Identify all supervisory personnel whom

                           · Defendant employed at the premises at the time of the incident, for one year prior

                            to the incident, for one year subsequent to the incident, and state:

                                   (a) Whether any such personnel are currently employed by you

                                   (b) Their present employment position with you

                                   (c) Their employment position at the time of the occurrence

                                  (d) Their name, address, and phone number

                                  ANSWER:




                                  INTERROGATORY NO. 14: State whether any visual representations were

                           taken of the scene of the incident or of Plaintiff. If the answer is in the affirmative,

                           identify the person and/or system taking said visual representations.

                                  ANSWER:
HE TERRY LAW FIRM
   ATTORNEYS AT LAW
  116 EAST MAIN STREET

 POST OFFICE BOX 724

JRRIEn'OWN, T.IZ:NNES6XK
     878111-07Sl4




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 14 of 44 PageID #: 16
                                                    COLLECTIVE EXHIBIT 1
                                    INTERROGATORY NO.            15:       State whether there were any reports

                            submitted by any individual regarding the incident.

                                    ANSWER:



                                    INTERROGATORY NO. 16: Provide the name, address, qualifications and

                            areas of expertise of any expert witness whom you intend to call at trial and with

                            respect to each, state the opinion that will be given and the underlying facts upon

                            which each opinion is based.

                                    ANSWER:



                                    INTERROGATORY NO. 17: State any and all facts that support any of the

                            affirmative defenses contained in your Answer.

                                   ANSWER:



                                   INTERROGATORY NO. 18: Identify the              individual(s) and/or business

                            entities who constructed and/or installed the sidewalk and parking lot surrounding

                            the premises.

                                   ANSWER:



                                   INTERROGATORY NO. 19: State whether you                believe the sidewalk
HID TERRY LAW FIRM
   ATTORNEYS AT LAW
                            and/or handicap ramp on the premises is compliant with the Americans with
   116 EAST MAIN STREET

 PO S T OFFICE BOX 7 24

ORR.Js:l'OWN, Tll:NNEBSRB   Disabilities Act.
     S7815-07ll4




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 15 of 44 PageID #: 17
                                                    COLLECTIVE EXHIBIT 1
                                     ANSWER:



                                     INTERROGATORY NO. 20: If your answer to the previous interrogatory is

                              in the affirmative, cite the specific provisions of the Americans with Disabilities Act

                              that you believe the sidewalk complies with.

                                     ANSWER:



                                     INTERROGATORY NO. 21 : Identify           the    year    the   premises    was

                              constructed.

                                     ANSWER:



                                     INTERROGATORY NO. 21 : Identify any and all building codes that you

                              contend the Waffle House, sidewalk, and parking lot were constructed in

                              compliance with.

                                    ANSWER:



                                    INTERROGATORY NO. 22: Identify any and all building codes, if any, that

                              you believe were applicable at the time the premises was constructed.

                                    ANSWER:



BlD TERRY LAW FIRM
   ATTOANE.YS AT LAW
   116 EAST MAIN SrREIT
                                             REQUESTS FOR PRODUCTION OF DOCUMENTS
 POST OFFICE BOX 7 24

:>R.RI8l.'OWN, Tll:NNl!SSKE
     S78111-07ll4,




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 16 of 44 PageID #: 18
                                                      COLLECTIVE EXHIBIT 1
                                     REQUES T FOR PRODUC TION NO. 1:                 Produce          any    and      all

                              photographs, video recordings , and audio recordings that depict the location of the

                              incident on the premises , as it existed at the time of the incident.

                                     ANSWE R:




                                     REQUES T FOR PRODUC TION NO. 2:                 Produce    all    incident   reports

                              relating to any injury(ies) on the premises from any time over past five years,

                              including any report that was completed in connection with Plaintiff's incident.

                                     ANSWE R:




                                     REQUES T FOR PRODUC TION NO. 3:                 Produce any documents th~t

                              indicate that the Defendants and/or their employees had knowledge that any

                              person was injured at the premises within the past ten years ..

                                     ANSWER:




                                    REQUES T FOR PRODUC TION NO. 4 :                 Produce all manuals, policies,

                              procedures, or any other written guidelines, which address customer safety.

                                    ANSWE R:




                                    REQUES T FOR PRODUC TION NO. 5:                  Produce    all    documents,     e-
Ell!l TERRY LAW FIRM
   ATTOR NEYS AT LAW
  116 EAST MAI N STREET
                              mails, and any other type of communication that in any way refers to (a) the
 P OST O FF IC E B OX 7 2 4

)RRI8'l'OWN, Tll:NNEBBEB
      S78115- 07lll~




                Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 17 of 44 PageID #: 19
                                                       COLLECTIVE EXHIBIT 1
                            incident and (b) any other instance wherein an individual was injured at Waffle

                            House.

                                   ANSWE R:




                                   REQUES T FOR PRODUC TION NO. 6:              Produce         any       reports
                           documenting or memorializing any investigation done regarding the incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 8:               Produce any document that

                           states the name, address, and/or job title of any agent and/or employee of

                           Defendant who had contact with Plaintiff before or after the incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 9:               Produce       all     documents,
                           communications, . memorabilia, notes, and recordings that contain information

                           responsive to any of the Plaintiff's Interrogatories propounded to the Defendant.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 10:              Produce a copy of the full

                           staffing schedule for the Defendant on the date of the incident.
BE TERRY LAWFIRM
  ATTORNEYS AT LAW
  I I e EAST MAIN STREIT          ANSWE R:
 POST OFFICE BOX 724

)RRlln'OWN,T miNI:ssKB
     S78115-07ll4




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 18 of 44 PageID #: 20
                                                    COLLECTIVE EXHIBIT 1
                                 REQUES T FOR PRODUCTION NO. 11:                 Produce   a      copy   of   any

                          documen ts showing what disciplinary actions were taken against any employee or

                          agent of Defendant for their actions, omissions, violations of policy or procedure, or

                          violations of regulations concerning Plaintiff's incident.

                                 ANSWER:




                                 REQUES T FOR PRODUCTION NO. 12:                 Produce a copy of Defendant's

                          employe e handbook.

                                 ANSWER:




                                 REQUES T FOR PRODUCTION NO. 13:                 Produce all documents showing

                          what, if any, disciplinary actions have ever been taken against the Defendant by

                          any state, government or regulatory authority regarding the sidewalk or parking

                          area at the premises.

                                 ANSWER:




                                 REQUES T FOR PRODUCTION NO. 14:                 Produce    all      construction

                          drawings and/or blueprints that were used to construct the sidewalk and parking lot

                          area surrounding Waffle House.

                                ANSWER:
ElE TEIRRY LAWFIRM
   ATTORNEYS AT LAW
  I 16 EAsr MAIN STREET

 POST OFFICE BOX 724

:>RRI81'0WN, TENNE8aB:E
     S7816-079<l




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 19 of 44 PageID #: 21
                                                   COLLECTIVE EXHIBIT 1
                                REQUEST FOR PRODUCTION NO.15:                  Produce all documents relating

                         to any construction permits for the premises.

                                ANSWER:




                                REQUEST FOR PRODUCTION NO. 16:                 Produce all specifications that

                         were used in constructing the sidewalk and parking lot located on the premises.

                                ANSWER:




                                REQUEST FOR PRODUCTIO N NO. 17:                Produce all diagrams of the

                         premises.

                                ANSWER:




                                REQUEST FOR PRODUCTION NO. 18:                 Produce all invoices related to

                         any construction and/or renovations of the sidewalk and parking lot.

                                ANSWER:




                                REQUEST FOR PRODUCTION NO. 19:                Produce     all   citations/notices

                         issued by any entity critical of the design and construction of the sidewalk.

                                REQUEST FOR PRODUCTION NO. 20:                Produce all work/change orders

Hill TERRY LAW FIRM
                         which implemented constructional/design changes in the sidewalk.
  ATTORNEYS AT LAW
  116 EAST MAIN STREET

 POST OFF"ICE BOX 72:4

ORRlSTOWN, T!tNNEB8KB:
     37815-07!14




            Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 20 of 44 PageID #: 22
                                                  COLLECTIVE EXHIBIT 1
                                                              Respectfully submitted,




                                                              Gabriel C. (Gabl}st apjeton, BPR #038102



                           Of Counsel:

                           THE TERRY LAW FIRM
                           116 East Main Street
                           P.O. Box 724
                           Morristown, TN 37815
                           423-586 -5800/42 3-587-4 714
                           gabe@terry-lawfirm.com

                                                          CERTIFICATE OF SERVICE

                                  A true and exact copy of the foregoing Interrogatories and Request for
                           Production of Documents and Things has been served on the Defendants, with service
                           of the Complaint, this the _ _ day of April, 2021.




                                                             Gabriel C. (Gabe) Stapleton




HE TERRY LAW FIRM
   ATTORNEYS AT LAW
  116 EAST MA1N STREET

 POST OFFICE BOX 7 24

ORRIBl.'OWN, T!i:NNEBSKR
     S7815-07ll<I




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 21 of 44 PageID #: 23
                                                     COLLECTIVE EXHIBIT 1
                                                                  !~
--<


                                                mu                      1 11 1
                                                9414 7266 99 • 4 2L72 3326 25
                                                                                              U)




                                                                                          : trij:f:~;
                                                                                                                               /:{}• ·,,O'M::; ··'

                                                                                                                               ,.

                                                                                                                               ei;~ ·r~
                                                                                                                                                      ~.J'.3 ;7tr-:·:::.
                                                                                                                                                       . .:.: . t: .. ·
                                                                                                                               (J001 27i'2 :"ii           t.r.=:p.,:
                                                                                                   1
                                                                                                   ~· ~~:~·   ::~~);£:::~\s~   11J1.L'1 Lt:D FRO 1:/i ZI P ::oC




                                                             ""




                                                                                                                                                                 COLLECTIVE EXHIBIT 1
                                                                  116 East Main Street
                                        Tl-IE                     POBox·724
                           TERRY LAW FIRM                         Morristown, TN 37815
                             PERSONAL INJU!lY A'I1'01lNEYS




                           Corporation Service Company                                   Q~


                           2908 Poston Avenue
                           Nashville, TN 37203-1312




      Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 22 of 44 PageID #: 24
\
csc
                                                                                                                          null/ ALL
                                                                                                      Transmittal Number: 23124095
Notice of Service of Process                                                                             Date Processed: 04/28/2021

Primary Contact:            Jeff Allen
                            Marketplace Holdings, Inc.
                            1021 Cambridge Sq
                            Alpharetta, GA 30009-1860

Entity:                                        Collis Foods, LLC
                                               Entity ID Number 2267232
Entity Served:                                 Collis Foods, LLC
Title of Action:                               Janet Shaw vs . Rocky Top Waffles, LLC
Document(s) Type:                              Summons/Complaint
Nature of Action:                              Personal Injury
Court/Agency:                                  Washington County Circuit Court, TN
Case/Reference No:                             40703
Jurisdiction Served:                           Georgia
Date Served on CSC:                            04/26/2021
Answer or Appearance Due:                      30 Days
Originally Served On:                          csc
How Served:                                    Certified Mail
Sender Information:                            Gabriel C. Stapleton
                                               423-586-5800

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s) . It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action .

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com




Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 23 of 44 PageID #: 25
                                                          COLLECTIVE EXHIBIT 1
Attorneys:
Charles R. Terry
      1933-2009
                                                                                                                   116 East Main Street
Denise S. Terry                                                                                                            PO Box 724
F. Braxton Terry                                                                                                  Morristown, TN 37815
Jacqulyn G. Jones                                                                                                         423.586.5800
T. Dillon Parker                                                 THE
                                                                                                                          800.518.3779
Gabriel C. Stapleton*                            TERRY LAW FIRM                                                      Fax: 423.587.4 714
Legal Assistant:                                     PERSONAL INJURY ATTORNEYS
                                                                                                                 www.terry-lawfirm.com
Chuck Terry
'also admitled in SC                                   small town firm,
                                                               big city know- how
                                                          April 21, 2021


             Corporation Service Company
             40 Technology Parkway South, #300                                      Via certified mail
             Norcross, GA 30092

             RE:       Janet Shaw v. Rocky Top Waffles, LLC and Marketplace Investments, LLC
                       Washington County Circuit Court NO: 40703

             Dear Corporation Service Company:

             I am enclosing a copy of a Complaint and Summons filed against Rocky Top Waffles,
             LLC.

             As you will notice, the Summons requires you to file an answer within 30 days after
             service. You should turn this letter, Summons and Complaint over to your attorney.

             With kindest personal regards, I remain




             GCS/kam

             Enclosures




    Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 24 of 44 PageID #: 26
  GREENEVILLE LOCATION:        3465 East Andrew JohnsonCOLLECTIVE  EXHIBIT 1
                                                       Highway· Suite 4 • Greeneville, TN 37745   423.638.0420 • Fax: 423.638.0421
7




                   IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                      AT JONESBOROUGH

         JANET SHAW,                                                 )
                                                                     )
                            Plaintiff,                               )
                                                                     )
         vs.                                                         )       NO.    YD7El 3
                                                                     )       JURY TRIAL DEMANDED
         ROCKY TOP WAFFLES , LLC and                                 )
         COLLIS FOODS, LLC,                                          )
                                                                     )
                                                                                           Filed         9               day of
                            Defendan ts.                             )                   ~20~at__
                                                                                             ~ -., o o    o'clock    _p__M
                                                              SUMMO NS
        To the above-na med Defendan t: Collis Foods, LLC Brenda Downes, Clerk
        Serve: Collis Foods, LLC Corporati on Service Company 40 Technolo gy Parkway
        South, #300 Norcross , GA 30092
               You are hereby summoned and required to serve upon: Denise S. Terry, Plaintiff's
        attorney; whose address is P.O. Box 724, Morristown , Tennessee 37815-0724, a true copy of the
        answer to the complaint which is herewith served upon you, within 30 days after service of this
        summons upon you, exclusive of the day of service. You will file the original with the Court.
               If you fail to do so, judgment by default will be taken against you for the relief demanded in

               co~~~a~~~
        th
           e           this the      _j_
                                       day of          ~
                                                       ; j          , 2021, at looo'cloc k,          .m.            p
                                                                  ~=-==-:,,..=-=-=-~'-----=_____:.._;;;,,.....ls,-~                   fc
                (This summons is issued pursuant to Rule 4 of the Tennessee Rules of Ci ·
                                                      NOTICE
        TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption
                                                                                                                                  from
        execution or seizure to satisfy a judgment. If a judgment should be entered against you in this action and
                                                                                                                         you wish to
        claim property as exempt, you must file a written list, under oath, of the items you wish to claim as exempt
                                                                                                                       with the Clerk
        of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however,
                                                                                                                           unless it is
        filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior
                                                                                                                          to the filing
        of the list. Certain items are automatically exempt by law and do not need to be listed; these include items
                                                                                                                        of necessary
        wearing apparel (clothing) for yourself and your family and trunks or other receptacles necessary to contain
                                                                                                                       such apparel,
        family portraits, the family Bible, and school books. Should any of these items be seized you would have
                                                                                                                          the right to
        recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek the
                                                                                                                        counsel of a
        lawyer.
                  Received this _ _ day of _ _ _ _ _ _, 2021 .


                                                                  _ _ _ _ _ _ _ _ _ _ _ _ Deputy Sheriff

                                         RETURN ON SERVICE OF SUMMONS
       I hereby certify and return that on the __ day of _ _ _ _ _ , 2021, I served this summons together
       with the complaint as follows : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ or
       failed to serve this summons within 30 days after its issuance because _____ _____ __



                                                                  _ _ _ _ _ _ _ _ _ _ _ _ , Deputy Sheriff


                                                                              ~ A1[))A - nr- YOU ll'IAVE A ll)YSA'BllUT'tf ANili
                                                                              ~ RU::Qll.JORIE ASSfiS'lfANC!E., ll'UASE CON]i\C'f
    Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page
                                                             Q423}25  of 44 PageID #: 27
                                                                   788-D,t]g
                                                          COLLECTIVE EXHIBIT 1
                                IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                                   AT JONESBOROUGH
                           JANET SHAW,                         )
                                                               )
                                                    Plaintiff, )
                           vs.                                 )  No. L\'07 D~
                                                               )  Jury Trial Demanded
                           ROCKY TOP WAFFLES, LLC and          )
                           COLLIS FOODS, INCORPORATED          )
                                                 Defendants. )      Filed _ _ _   · _ _ day of
                                                                               9_;__


                                                                                    ~A....i:..t   2[t;l-\ at .

                                                                 COMPLAINT                                   ...- -M
                                                                                      ;::.::;; . o'clock _.,f)
                                                                                      Brenda Downes, Clerk


                                  COMES NOW the Plaintiff, Janet Shaw, and brings this civil action against the

                           Defendants, Rocky Top Waffles, LLC and Collis Foods, Incorporated, and hereby

                           files a copy of her Complaint, certified by her attorney as being true and correct for tne

                           purpose of accompanying the summons.


                                  1.     This is a cause of action for personal injuries arising out of an accident

                           that occurred on or about November 23,. 2020.

                                                                    PARTIES

                                 2.      Plaintiff, Janet Shaw is, and was at all times relevant hereto, a citizen

                           and resident of Washington County, Tennessee residing at 2914 Watauga Road, Apt.

                           901, Johnson City, Tennessee 37601 .
                                                                                                                 :,,

                                 3.     Defendant Rocky Top Waffles, LLC, is a limited liability 99_mpany

                           formed under the laws of Georgia doing business in Tennessee with its ptincipa1.J1ade
BE TERRY LAW FIRM
                                                                                                        ,·:-<
   ATTORNEYS AT LAW
  116 EAST MAIN STREET
                           of business located at 620 Cherokee Blvd Ste. S-100 Chattanooga TN 37405-and <?-~n
 POST OFFICE BOX 7 24

ORRlln'OWN, TitNNHBSIDI:   be served via its registered agent,
     37815-0724




            Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 26 of 44 PageID #: 28
                                                       COLLECTIVE EXHIBIT 1
              ..


                             Poston Ave., Nashville, TN 37203.

                                     4.     Defendant Collis Foods, LLC, is a limited liability company formed

                             under the laws of Georgia doing business in Tennessee with its principal place of

                             business located at 4314 American Way, Memphis, TN 38118 and can be served via

                             its registered agent, Corporation Service Company, located at 40 Technology Parkway

                             South, #300, Norcross, GA 30092.

                                                                       FACTS

                                     5.     On or about November 23, 2020, Plaintiff was an invitee at Waffle House

                             #1_121 located at 510 N. State of Franklin Road in Johnson City, Tennessee.

                                    6.      At one point, Plaintiff, Janet Shaw, was exiting the restaurant, and was

                             attempting to navigate toward the vehicle she was going to leave in, with her husband

                             Charles Shaw.

                                    7.      As Mrs. Shaw was attempting to enter the vehicle she fell.

                                    8.      This fall was on or near the handicap ramp located near the primary area

                             of ingress and egress.

                                                                     COUNT I
                                                                 (Premises Liability)

                                    9.      Plaintiff hereby incorporates by reference all previous paragraphs as if

                             fully set forth herein.

                                    10.     Defendants    were    conducting    business   in   Washington   County,

                             Tennessee .

BE TERRY LAW FIRM                   11 .    Defendants owed a duty to Plaintiff to maintain the premises in a safe
  ATTORNEY S AT LAW
  I   re EAST MAIN STREET
                             condition and to protect Plaintiff from known hazards and hazards of which Defendants
 POST OFFIC E BOX 7 2 A
)RRI8rOWN, Tli:NNir.Sslm
       378115-07114,




                   Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 27 of 44 PageID #: 29
                                                         COLLECTIVE EXHIBIT 1
  i .#




                             should have known.

                                    12.     Defendants carelessly, negligently, and recklessly occupied, managed,

                             maintained, supervised, constructed, inspected, and/or controlled the parking area and

                             side walk surrounding Waffle House #1121 in such a manner as to create an

                             unreasonably dangerous condition .

                                    13.    Defendants, in the exercise of reasonable care and diligence, knew or

                             should have known of the unreasonably dangerous condition and could and should

                             have remedied the condition prior to Plaintiff's fall.

                                    14.    Defendants carelessly, negligently, and recklessly failed and refused to

                             protect Plaintiff from , or warn Plaintiff of, the unreasonably dangerous condition on the

                             premises, which directly and proximately caused injuries and damages to Plaintiff.

                                    15.    Defendants      had   actual    and/or     constructive   knowledge   of   the

                             unreasonably dangerous condition.

                                    16.    Defendants breached their duty of care to Plaintiff when Defendants

                             failed to remedy the unreasonably dangerous condition that existed on Defendants

                             premises.

                                    17.    Defendants breached their duty of care to Plaintiff when Defendants

                             failed to warn Plaintiff of the unreasonably dangerous condition that existed on

                             Defendants' premises.

                                    18.    Plaintiff suffered serious inju ries as a direct and proximate result of the

                             accident, incurred and wi ll continue to incur significant medical expenses, suffered and
HIil TERRY LAW FIRM
   ATTO RN EYS AT LAW        will continue to suffer losses in the enjoyment of her life , suffered losses in her
   1 16 EAST MAI N STREET


 POST O Ff"ICE B OX 7 2 4
ORRl&l.'OWN, Tll:NNEBsB:n:   capacity to earn income/conduct business , and has experienced and will continue to
         37815-07Sld




               Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 28 of 44 PageID #: 30
                                                          COLLECTIVE EXHIBIT 1
                                 experienc e significant pain and discomfort.

                                        19.    At the time the Defendants built this restaurant and/or had this restaurant

                                 built, Defendant had a legal duty to comply with the accessibility requirements of the

                                Americans with Disabilities Act (ADA), 36 CFR 1191.1 et seq .

                                       20.    The front sidewalk, handicap ramp, and curb area did not comply with

                                the accessibility requireme nts of the Americans with Disabilities Act, and/or all other

                                applicable standards and regulations .

                                       WHEREFO RE, the Plaintiff, Janet Shaw, asks for judgment against the

                                Defendant s in an amount of no less than Four Hundred and Twenty-Five Thousand

                                Dollars ($425 ,000) and asks for a jury in the trial of this cause.


                                                                    Respectfully submitted,




                                                                    Gabriel C. (Gabe)Sta pleton , BPR# 038102

                                Of Counsel:

                                THE TERRY LAW FIRM
                                116 East Main Street
                                P.O. Box 724
                                Morristown, TN 37815
                                423-586-5 800/423-5 87-4 714
                                gabe@terry-lavvfirm.com


                                                                       COST BOND

                                We acknowled ge ourselves as sureties in this cause for the bill of costs.




                                                                                    ~
3E TERRY LAW FIRM

   ATTO RN EYS AT L AW
  116 EAST MAIN srREET

 POST OFFICE B OX 724

)RRI.!JI.'OWN, Tl1:NNE!lSEll:
      37815-0711<'>                                                 Gabriel C. (Gabe) Stapleton



               Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 29 of 44 PageID #: 31
                                                             COLLECTIVE EXHIBIT 1
    u .,
'       '
       .'



                                  IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, TENNESSEE
                                                     AT JONESBOROUGH
                             JANET SHAW,                      )
                                                                             )
                                                                Plaintiff,   )
                             vs.                                             )        No.   Lf O   7 0'3
                                                                             )       Jury Trial Demanded
                             ROCKY TOP WAFFLES, LLC and                      )
                             COLLIS FOODS, INCORPORATED,                     )
                                                  Defendants.


                                   PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
                                              PRODUCTION OF DOCUMENTS AND THINGS


                                    COMES NOW the Plaintiff, by and through counsel, and , in accordance with

                             Rule 33 and Rule 34 of the Tennessee Rules of Civil Procedure, submits the following

                             Interrogatories and Request for Production of Documents and Things to the

                             Defendants to be answered within (30) days after the service of same.


                                                     PRELIMINARY MATTERS AND DEFINITIONS

                                    The following interrogatories and request for production of documents shall be

                             deemed to be continuing , and any information, including any conclusions, opinions, or

                             contentions that are different from those set forth in answers relating in any way to

                             these interrogatories, which the Defendant acquires subsequent to the date of

                             answering these interrogatories and up to and including the date of trial, shall be

                             furnished to the Plaintiff promptly after such information is acquired .

                                    Answer each Interrogatory. No question is to be left blank. If the answer to an
    Bl!I TERRY LAW FIRM

      ATTORNEYS AT L AW
      116 EAST MAIN STREET
                             Interrogatory is "none" or "unknown", that must be written as the answer. If the
     POST OFF ICE BOX 724

                             Interrogatory is inapplicable, "N/A" must be written in the answer.



                Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 30 of 44 PageID #: 32
                                                          COLLECTIVE EXHIBIT 1
                                      Whenever a date, amount or other computation or figure is requested, the exact

                            date, amount, computation or figure is to be given unless it is unknown. If the exact

                            date, amount, computation or figure is unknown, please give your best estimate or

                            approximation and note that your answer is an estimate or approximation.

                                      If an interrogatory, or a portion thereof, cannot be answered fully, please

                            answer to the extent possible and state the specific reason(s) that a complete answer

                            is not provided. If you object to providing certain information under claim of privilege,

                            please identify the information or documents with sufficient specificity so as to permit

                            the Court to determine the applicability of your asserted objection.

                                      "Person" shall include an individual, corporation, partnership, or any other

                            entity.

                                      "Date" shall include the day, month, and year, if ascertainable, or if not, the best

                            approximation thereof, including its relationship to other events.

                                      The term "document" or "documentary materials" shall include any writing or

                            any other tangible thing (including tape recordings, computer printouts, programs and

                            data banks), of any kind or nature, however produced or reproduced, in the

                            possession of or under the control or right to control of the Defendant.            The term

                            "document" or "documents" shall also include copies of any document, if the copies

                            differ in any way from the original by reason of additional writing, notations, additions,

                            corrections, deletions, or otherwise.

                                      "Identify", with respect to a person, shall mean to state his or her name,
EIE TERRY LAW FIRM
   ATTORNEYS AT LAW         business title, current or last known home and business addresses, telephone number,
  116 EAST MA IN STREET

 PO ST OFFICE BOX 72 4
)RRI8roWN, Tl1:NNE8!lli:K
     37815-0724,




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 31 of 44 PageID #: 33
                                                           COLLECTIVE EXHIBIT 1
                          and if different, the employer, title and business address of such individual at the time

                          he or she participated in the relevant events.

                                 When used in these Interrogatories, the term "defendant" or "you", its pleural or

                          any synonyms thereof, is intended to and shall embrace and include, in addition to the

                          named party,     counsel for said party, and all agents, servants, employees,

                          representatives; investigators .and others who are in possession of or may have

                          obtained information for or on behalf of the named party.

                                 "Communication" means any transmission of information by oral, graphic,

                          wr_itten, pictorial or otherwise perceptible means, including but not limited to telephone

                          conversations, letters, e-mails, memoranda, telegrams, meetings and personal

                          conversations.

                                 If any of these interrogatories or requests for production are not answered on

                          the basis of privilege, please include in your response to each such interrogatory or

                          request for production a written statement evidencing:

                                 a.     The nature of the communication ·or thing;

                                 b.     The date of the communication or thing;

                                 c.     The identity of the persons present at such communication; and,

                                 d.     A brief description of the communication or thing sufficient to allow the
                                        Court to rule on a motion to compel.


                                Where facts set forth in the answers or portions thereof are supplied on

                          information and belief, rather than upon Defendant's knowledge, it should so state,
HE TERRY LAW FIRM
   ATTORNEYS AT LAW       and specifically identify and describe the sources of such information and belief.
  116 EAST MAIN STREET

 POST OfflC E BOX 7 24
ORRJ.STOWN, Tli:NNEB8EE
                          Should the Defendant be unable to answer any interrogatory or portion thereof by
     87815-07114




            Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 32 of 44 PageID #: 34
                                                      COLLECTIVE EXHIBIT 1
                            either actual knowledge of upon information and belief, the Defendant should so state

                            in detail its efforts to obtain such knowledge as would enable it to answer said

                            interrogatories or portions thereof.

                                   "Incident" refers to the allegations contained in Plaintiff's Complaint, specifically

                            those allegations contained in paragraphs 5-6.

                                   "Premises" refers to the location of Waffle House #1121 at 510 N. State of

                            Franklin Road, Johnson City, TN 37604.

                                                         INTER ROGA TORIE S


                                      INTERR OGATO RY NO. 1:           Identify   each       person   who    prepared,
                               consulted, or assisted in the preparation of the responses to these interrogatories

                               including his or her full name, residential address, business address, occupation,

                               and job title or position with the Defendants.

                                      ANSWER:



                                      INTERR OGATO RY NO. 2:           Identify the owner(s) and property manager(s)

                               of the premises at the time of the incident and presently .

                                      ANSWER:



                                      INTERR OGATO RY NO. 3:          State whether the Defendant(s) exercised

                              control over the premises when the incident occurred.

HE TERRY LAW FIRM                     ANS\IVER:
   ATTORNEYS AT LAW
   I 18 EAST MAIN STREET

 POST OFflCE BOX 724
ORRI6'J.'OWN, Tll:NNHB8EE
      87815-071!~




               Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 33 of 44 PageID #: 35
                                                        COLLECTIVE EXHIBIT 1
                                 INTERROGATORY NO. 4:             Identify any witnesses known to you who

                           observed the incident. If any witnesses are employees and/or agents of the

                           Defendant(s), then state whether they are currently employed by the Defendant(s).

                                 ANSWER:




                                 INTERROGATORY NO. 5:             Identify all persons known to you who were at

                          the premises within two hours prior to the incident, at the time of the incident, and

                          two hours subsequent to the incident.

                                 ANSWE R:




                                 INTERROGATORY NO. 6:            Identify all of Defendants' agents and/or

                          employees who were at the premises on the day of the incident.

                                 ANSWER:




                                 INTERROGATORY NO. 7:            Identify all persons who you believe to have

                          knowledge of the incident.

                                 ANSWER:




                                 INTERROGATORY NO. 8:           State fully and completely to the best of your

IIE TERRY LAW FIRM        knowledge and understanding how the alleged incident occurred, including a
  ATTORNEYS AT LAW
  I 16 EAST MAIN STREET
                          chronology of events as they unfolded .
 POST OFFICE BOX 7 24

)RRI8.l'OWN. TENNE8Slm
     378111-07»4




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 34 of 44 PageID #: 36
                                                  COLLECTIVE EXHIBIT 1
                                 ANSWER :



                                 INTERRO GATORY NO. 9:            State whether any inspection was made of

                          the area of the incident on the date of the incident or within a ten (10) day period of

                          time prior or subsequent thereto. If your answer is in the affirmative,

                                 (a) Identify the person(s) making such inspection;

                                 (b) State whether a written or oral report was made;

                                 ANSWER :



                                 INTERROGATORY NO.            10: State whether the Defendant received any

                          form of notice, either written or oral, from either of the Plaintiffs or from anyone

                          acting on the Plaintiff's behalf, concerning the incident. If so, provide the date of

                          any receipt, the method by which notice was given, the name and address of the

                          recipient of the notice, the substance of the notice and any response made thereto.

                                 ANSWER :




                                INTERROGATORY NO. 11: Within the past ten years, state whether the

                          Defendant received or become aware of any claims resulting from injuries alleged

                          to have been suffered by any person(s) at the premises. For each claim:

                                (a) State the date of the alleged injury;
HE TERRY LAW FIRM
                                (b) Identify the injured claimant;
   ATTOR N EYS AT LAW
  116 EASf MAIN STREET

 POST OFFICE BOX 724            (c) Identify claimant's attorney (if any).
DRRISTOWN, Tll:NN1rB8KB
     S7815-072<1




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 35 of 44 PageID #: 37
                                                   COLLECTIVE EXHIBIT 1
                                     ANSWE R:




                                     INTERR OGATO RY NO. 12: State whether the Defendant contends that the

                              Plaintiff in any way caused or contributed to the alleged incident or in any way

                              assumed the risk of her injuries. If so, state the basis for each such allegation .

                                     ANSWE R:



                                     INTERR OGATO RY NO. 13:             Identify all supervisory personnel whom

                             · Defendant employed at the premises at the time of the incident, for one year prior

                              to the incident, for one year subsequent to the incident, and state:

                                     (a) Whether any such personnel are currently employed by you

                                     (b) Their present employment position with you

                                     (c) Their employment position at the time of the occurrence

                                     (d) Their name, address, and phone number

                                    ANSWE R:




                                    INTERR OGATO RY NO. 14: State whether any visual representations were

                             taken of the scene of the incident or of Plaintiff. If the answer is in the affirmative,

                             identify the person and/or system taking said visual representations.

                                    ANSWE R:
BE TERRY LAW FIRM
   ATTORNEYS AT L AW
  116 EAST MAIN 5mECT

 POST OFFICE B OX 7 24

)R.RI8l'OWN, TD:NNRsslCli:
     S78l!li-07!l4




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 36 of 44 PageID #: 38
                                                       COLLECTIVE EXHIBIT 1
                                    INTERR OGATO RY NO.          15:       State whether there were any reports

                            submitted by any individual regarding the incident.

                                    ANSWE R:




                                    INTERR OGATO RY NO. 16: Provide the name, address, qualifications and

                            areas of expertise of any expert witness whom you intend to call at trial and with

                            respect to each, state the opinion that will be given and the underlying facts upon

                            which each opinion is based .

                                    ANSWE R:




                                    INTERR OGATO RY NO. 17: State any and all facts that support any of th_
                                                                                                          e

                            affirmative defenses contained in your Answer.

                                   ANSWE R:




                                   INTERR OGATO RY NO. 18: Identify the            individual(s)   and/or business

                            entities who constructed and/or installed the sidewalk and parking lot surrounding

                            the premises .

                                   ANSWE R:




                                   INTERR OGATO RY NO. 19: State whether you                believe the   sidewalk
BE TERRY LAW FIRM
   ATTORNEYS AT LAW
                            and/or handicap ramp on the prem ises is compliant with the Americans with
  11 6 EAST MAIN SfAEET

 POST OFFICE BOX 7 24

ORRIBl'OWN, Tli:NNI1BSml:   Disabilities Act.
     37815-0724




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 37 of 44 PageID #: 39
                                                    COLLECTIVE EXHIBIT 1
                                 ANSWER :



                                 INTERRO GATORY NO. 20: If your answer to the previous interrogatory is

                          in the affirmative, cite the specific provisions of the Americans with Disabilities Act

                          that you believe the sidewalk complies with.

                                 ANSWER :




                                 INTERRO GATORY NO. 21: Identify           the    year   the    premises    was

                          constructed.

                                 ANSWER :




                                 iNTERRO GATORY NO. 21: Identify any and all building codes that you

                          contend the Waffle House, sidewalk, and parking lot were constructed in

                          compliance with.

                                ANSWER :




                                INTERRO GATORY NO. 22: Identify any and all building codes, if any, that

                          you believe were applicable at the time the premises was constructed.

                                ANSWER :



BE TERRY LAW FIRM
  ATTORNEYS AT LAW
  I 16 EAST MAIN SfREET
                                         REQUESTS FOR PRODUCTION OF DOCUMENTS
 POST OFFICE BOX 7 24

:>RRI81'0WN, T£NNE8sEB:
     S78lli•07!l4'




             Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 38 of 44 PageID #: 40
                                                  COLLECTIVE EXHIBIT 1
                                  REQUES T FOR PRODUC TION NO. 1:                Produce          any    and       all

                           photographs, video recordings, and audio recordings that depict the location of the

                           incident on the premises, as it existed at the time of the incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 2:                Produce    all    incident   reports

                           relating to any injury(ies) on the premises from any time over past five years,

                           including any report that was completed in connection with Plaintiff's incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 3:                Produce any documents that

                           indicate that the Defendants and/or their employees had knowledge that any

                           person was injured at the premises within the past ten years.

                                 ANSWE R:




                                 REQUES T FOR PRODUC TION NO. 4:                 Produce all manuals, policies,

                           procedures, or any other written guidelines, which address customer safety.

                                 ANSWE R:




                                 REQUES T FOR PRODUC TION NO. 5:                 Produce    all    documents,     e-
BE 'I'.!IIRRY LAW FIRM
  ATTORNEYS AT LAW
  1 I 8 EAST MAIN STREET
                           mails, and any other type of communication that in any way refers to (a) the
 POST OFFICE BOX 7 24
)RRml'OWN,T ZNNli:BS!lE
     37815-07ll<I




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 39 of 44 PageID #: 41
                                                    COLLECTIVE EXHIBIT 1
                            incident and (b) any other instance wherein an individual was injured at Waffle

                            House.

                                   ANSWE R:




                                   REQUES T FOR PRODUC TION NO. 6:              Produce             any       reports
                           documenting or memorializing any investigation done regarding the incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 8:               Produce any document that

                           states the name, address, and/or job title of any agent and/or employee of

                           Defendant who had contact with Plaintiff before or after the incident.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 9:               Produce       all         documents,

                           communications, memorabilia , notes, and recordings that contain information

                           responsive to any of the Plaintiff's Interrogatories propounded to the Defendant.

                                  ANSWE R:




                                  REQUES T FOR PRODUC TION NO. 10:              Produce a copy of the full

                           staffing schedule for the Defendant on the date of the incident.
BE TlllRRYLAW FIRM
  ATTORN EYS AT LAW
  I I B EAST MAIN STREIT         ANSWE R:
 POST OF FICE BOX 7 24
lRRIBTOWN, TB:NNEBsK!t
     37815-07!1'




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 40 of 44 PageID #: 42
                                                    COLLECTIVE EXHIBIT 1
                                REQUES T FOR PRODUC TION N0.11 :                Produce   a      copy   of   any

                         documents showing what disciplinary actions were taken against any employee or

                         agent of Defendant for their actions, omissions, violations of policy or procedure, or

                         violations of regulations concerning Plaintiff's incident.

                                ANSWE R:




                                REQUES T FOR PRODUC TION NO. 12:                Produce a copy of Defendant's

                         employee handbook.

                                ANSWE R:




                                REQUES T FOR PRODUC TION NO. 13:                Produce all documents showing

                         what, if any, disciplinary actions have ever been taken against the Defendant by

                         any state, government or regulatory authority regarding the sidewalk or parking

                         area at the premises.

                                ANSWE R:




                                REQUES T FOR PRODUC TION NO. 14:                Produce    all      construction

                         drawings and/or blueprints that were used to construct the sidewalk and parking lot

                         area surrounding Waffle House.

                               ANSWE R:
BE TERRY LAWFIRM
  ATTO R NEYS AT L AW
 116 EAST MAIN STREET

P OST orFICE BOX 72 4

lRRIBTOWN, ~
    378115-0'71)<1




            Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 41 of 44 PageID #: 43
                                                  COLLECTIVE EXHIBIT 1
                                      REQUEST FOR PRODUCTION NO. 15:                 Produce all documents relating

                               to any construction permits for the premises.

                                      ANSWER :




                                      REQUEST FOR PRODUCTION NO.16:                  Produce all specifications that

                               were used in constructing the sidewalk and parking lot located on the premises.

                                      ANSWER :




                                      REQUEST FOR PRODUCTION NO. 17:                 Produce all diagrams of the

                               premises.

                                      ANSWER :




                                      REQUEST FOR PRODUCTION NO. 18:                 Produce all invoices related to

                               any construction and/or renovations of the sidewalk and parking lot.

                                      ANSWER :




                                      REQUEST FOR PRODUCTION NO. 19:                Produce     all   citations/notices

                               issued by any entity critical of the design and construction of the sidewalk.

                                      REQUEST FOR PRODUCTION NO. 20:                Produce all work/change orders

H1lJ TERRY LAW FIRM
                               which implemented constructional/design changes in the sidewalk.
   ATTORNEYS AT LAW
  J 16   EA.Sf M AIN STRE ET

 POST OFfl C E BOX 7 2 4
ORRISTOWN, T!llNNEBSKE
         S7815-07ll<I




                 Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 42 of 44 PageID #: 44
                                                        COLLECTIVE EXHIBIT 1
                                                               Respectfully submitted,




                                                               Gabriel C. (Gab{)s tapieton , BPR #038102



                           Of Counsel :

                           THE TERRY LAW FIRM
                           116 East Main Street
                           P.O. Box 724
                           Morristown, TN 37815
                           423-586 -5800/42 3-587 -4 714
                           gabe@terry-lavvfirm.com

                                                           CERTIFICATE OF SERVICE

                                  A true and exact copy of the foregoing Interrogatories and Request for
                           Production of Documents and Things has been served on the Defendants, with service
                           of the Complaint, this the _ _ day of April , 2021.




                                                              Gabriel C. (Gabe) Stapleton




BE Tl!!RRY LAW FIRM
   ATTORNEYS AT LAW
  I 16 EAST MAIN S'TnEET

 P OST OFFICE BOX 72A

ORRIBrOWN. Tli:NNlfBSlm
     37815-071l4




              Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 43 of 44 PageID #: 45
                                                      COLLECTIVE EXHIBIT 1
                                                                                                                ~>:(:~~~=]~'-·~_;. -~,-·

                                                                                                                                       ..... c-.ov:::.s
                                                                                                                                      .-:,
                                                                                                                                                          (t
                                                                                                                                                               (t
                                                                                        (/)
                                                                                        c:,   :{;'"1
                                                                                                   · 1:.·11 ·1~1::•.•,•_;,"i,t•··
                                                                                        s. t.·;':~~~                                f~j!i, ;~--      -;j., ,.~-::·,:_.-: -.;,.~~-~:
                                                                                                    ,i·
                                                                                              f', " •r 1•/1•,•Jl."•plJ"t!"!
                                                                                                  1l~~-·1·,•..,f
                                                                                              ,t1 2~)-:-;t,i ..1:A.,,•.r            •, ,; :,'/ ·;._.._~ US POSTAGt:
                                                                                        L)
                                                                                                              ).l"'fj-"' ·•-,11 •
                                                                                        1n 1'•:h;J'f;\,,,:tix~                                                      $ OQJI0.25°
                                                                                        !f    ~~-- ~,:l"'_~-r~!.~~ O:' "11-1
                                                                                        l'-   ·-e,~'>,T,:'.1-(r}.'°'~' 0001 '.'. "ilhl                  APr~ ,122021
                                                                                              ,,:f,h'('}~                           IM\IU:.D [·HOl:l LIP CODi: :, 701 ~




·-· ?, .




                                                                                                                                                                                      COLLECTIVE EXHIBIT 1
                                     I~·.~
                                         .~
                                     I    •
                                    .....L----                   116 East Main Street
                                              T11E   ·,.   ,·.   POBox724
                                          LAWFIRM.:O             Morristown, TN 37815




           Case 2:21-cv-00085-KAC-CRW Document 1-1 Filed 05/24/21 Page 44 of 44 PageID #: 46
